El Juez Asociado Señor Texidob,
emitió la opinión del tribunal.
*229El Pueblo de Puerto Bico, presentó ante la Corte de Distrito de Ponce, una demanda fechada en 17 de junio de 1926, en la que alega que la Sucesión de J. Serrallés, la de-mandada, adeuda al demandante por concepto de Income tax, o impuesto sobre ingresos, una suma de $82,346.34, de acuerdo con la especificación que aparece en un exhibit que se une a la demanda, formando parte de ella, y correspon-diendo, de ese total, $412.38 a income tax de 1918, $11,643.58 a income tax de 1919, y $70,290.38 a income tax de 1920; que a pesar de bailarse vencidas esas contribuciones, no las ba querido pagar la Sucesión Serrallés, después de ser re-querida al efecto. A la demanda se acompaña una certifi-cación del Auditor de Puerto Bico, “conteniendo un estado demostrativo del cual aparece que la Sucesión de J. Serra-llés adeuda al Pueblo de Puerto Bico la suma de $82,346.34 por concepto de contribuciones sobre ingresos (income tax) correspondientes a los años contributivos de 1918, 1919 y 1920, según aparece de un informe oficial rendido al Auditor de Puerto Bico en mayo 19, 1925, y endosado por él al Honorable Gobernador de Puerto Bico en mayo 20, 1925.” En el informe se establecen las cantidades antes señaladas, bajo el título “Saldo pendiente de pago”, én cada año, y des-pués de deducir la contribución de acuerdo con la liquidación del Departamento de Hacienda. t
La sucesión demandada presentó excepción previa a la demanda, fundándola en falta' de becbos para constituir causa de acción, falta de capacidad para demandar, y bailarse prescrita la acción.
Oídas las partes en la excepción previa, la corte dictó una resolución por la que se declaró con lugar la excepción en sus motivos de falta de becbos suficientes para determinar causa de acción, y prescripción, y se desestimó la demanda, dictándose sentencia al efecto. Contra ésta se ba apelado ante este Tribunal Supremo.
En la resolución de las excepciones la corte copia *230parte del informe del Auditor de Puerto Rico, del qne es parte interesante el párrafo primero, qne dice:
“En cumplimiento de lo qne dispone el artíenlo 126 del Código Político, yo Frederick G. Holcomb, por el presente CertieiCO: ’ ’
El artíenlo 126 del Código Político, se halla redactado así:
“Artículo 126. En todos los casos en qne nn Saldo definitivo, cer-tificado como existente a favor del Pueblo de Puerto Rico, no fuere satisfecho dentro de un plazo razonable, el Contador dirigirá una so-licitud por escrito al Attorney General de Puerto Rico, para que pro-ceda al cobro de la deuda por la vía judicial, remitiendo con dicha solicitud copia del estado demostrativo y certificado del Contador que acrediten la existencia del saldo vencido, debidamente autorizados con su firma y sello oficiales, y acompañados de una copia de la fianza oficial contra la cual se procede, certificada en igual forma, por el Tesorero de Puerto Rico.”
De la demanda y el documento que a ella se une, aparece evidente que las contribuciones de la Sucesión Serrallés sobre la renta correspondiente a los años 1918, 1919 y 1920, fueron liquidadas por el Departamento de Hacienda, pagadas por el contribuyente. De otro modo no tendría explicación po-sible el concepto “saldo pendiente de pago” con que se de-signan las diferencias entre la liquidación del Departamento de Hacienda, y la entidad (no se dice cuál) que ha rendido al Auditor el informe que el Auditor hace suyo a los fines de este litigio. La liquidación, legalmente, tiene que haberse hecho en el año en que se tenía que pagar la contribución, esto es, en 1919 para la de rentas de 1918, y así en los otros años. No cabe establecer otra presunción que la de que la ley se cumplió por el Departamento de Tesorería; y que las planillas fueron presentadas en su término legal, esto es, en 1919, 1920 y 1921.
La Ley No. 80 de 1919 (26 de junio, 1919) tiene un artículo cuyo texto es como sigue:
“Sección 56.- — Cualquier contribución imponible de acuerdo con las disposiciones de esta Ley podrá ser computada e impuesta por el Tesorero dentro de cinco años después de la fecha en que se rindió *231o debió rendirse la declaración, y no se iniciará ningún procedi-miento para el cobro de la referida contribución después de expirados los cinco años.
“En el caso de que con el fin de evadir el pago de la contribución no se rinda la correspondiente declaración de ingresos, y en el caso de declaraciones falsas, el importe de la contribución imponible, podrá ser determinado y cobrada aquélla en cualquier tiempo, sin limitación alguna.”
No aparece enmendado, de una manera expresa, ni dero-gado por incompatibilidad con precepto posterior, ese ar-tículo 56.
Bn la Ley No. 74 de 6 de agosto de 1925, se encuentra una sección o artículo de este tenor:
“Sección 63. — Si después de promulgada esta Ley el Tesorero de-termina que debe hacerse una tasación relacionada con alguna contri-bución sobre ingresos y beneficios excesivos impuesta por la Ley de Contribuciones sobre Ingresos No. 59 de 1917, por la Ley de Contri-buciones sobre Ingresos No. 80 de 1919 y por la Ley de Contribucio-nes sobre Ingresos No. 43 de 1921, o por cualquiera de dichas leyes según fueron enmendadas, la cantidad a tasar (bien como deficiencia o como intereses, penalidad, u otra adición a la contribución) será computada como si esta Ley no hubiere sido promulgada; pero la cantidad así computada será impuesta, cobrada, y pagada en la misma forma y estará sujeta a las mismas disposiciones y limitaciones (in-cluyendo las disposiciones sobre morosidad en el pago después de la notificación y requerimiento) qne los casos de contribuciones impues-tas por este título, a excepción de lo que en contrario dispone la sec-ción 60.”
Y la sección 60 de la misma Ley No. 74, es' como sigue:
“Sección 60. — (a) Excepto lo que disponen la sección 61 y la subdivisión (d) de la sección 62:
“ (1) El importe de las contribuciones sobre ingresos y beneficios excesivos y el importe de la contribución sobre ingresos impuestos por esta Ley, o por la ley de contribución sobre ingresos número 59 de 1917, la ley de contribuciones' sobre ingresos número 80 de 1919, la ley de contribuciones sobre ingresos número 43 de 1921, o por cual-quiera de dichas leyes según han sido enmendadas, se tasarán dentro de cinco años después de radicarse la declaración, y no podrá enta-blarse un procedimiento judicial para el cobro de dichas contribucio-nes después de vencido dicho período.
*232“ (2) Tratándose de los ingresos recibidos durante la vida por un finado, la contribución será impuesta, y cualquier procedimiento judicial para el cobro de dicha contribución deberá empezarse, dentro de un año después de haberse hecho requerimiento escrito al efecto (radicado después de rendida la declaración) por el albacea, admi-nistrador, u otro representante fiduciario de los bienes relictos de dicho finado, pero no después del vencimiento del período prescrito para la imposición de la contribución en el párrafo (1) o (2) de esta sub-división.
“(5) El período durante el cual la subdivisión (a) de esta sec-ción requiere que se verifique una tasación de cualquier deficiencia será prorrogado (1) 30 días si al contribuyente le hubiere sido no-tificado por correo de acuerdo con la subdivisión (a) de la sección 57 y no hubiere radicado apelación alguna ante la Junta de Revisión e Igualamiento, o (2) si se hubiere radicado alguna apelación, en-tonces por el número de días entre la fecha del envío por correo de dicha notificación y la fecha de la decisión final de la junta.”
Tomamos nota de estos textos legales porque el juez sen-tenciador ha hecho un cuidadoso estudio de ellos. Pero no podemos dejar de traer a esta opinión algo que es suma-mente interesante. Si el derecho a cobrar contribuciones de 1918, 1919 y 1920, se había extinguido en 1925 por expresa disposición de la ley, no es de buena doctrina sostener que una ley posterior (la de agosto de 1925) reviviera ese de-recho.
Entendemos ese precepto legal tal como él aparece redac-tado. Las leyes No. 59 de 1917, No. 80 de 1919, y No. 43 de 1921, no han sido por él derogadas; y la prescripción ya efectuada, ha creado un estado de derecho firme y definitivo. Lo contrario sería absurdo; y como se ha dicho por la ju-risprudencia, toda interpretación que conduzca al absurdo debe rechazarse.
Pero, a más de lo dicho, la sección 60 de la ley que comen-tamos es clara, y confirmatoria de la teoría de prescripción a que nos referimos. Se invoca por el apelante la sección 61 de la misma ley, que lee así:
“Sección 61. — (a) En el caso de una declaración falsa o fraudu-lenta con la intención de evadir la contribución, o en el caso de haber *233dejado de rendir la declaración, la contribución podrá ser impuesta, o un procedimiento entablado en una corte para el cobro de dicha contribución, en cualquier momento y sin hacerse tasación alguna.
“(ó) Cuando ambos, el Tesorero y el contribuyente, hubieren acordado por escrito imponer la contribución después de transcurrido el período fijado por la sección 60 para la imposición de la misma, ésta podrá-ser impuesta en cualquier momento antes del vencimiento del período acordado.
“(o) Cuando se impusiere la contribución dentro del término prescrito en la sección 60 o en esta sección, dicha contribución podrá ser cobrada mediante embargo o procedimiento judicial entablado dentro de los seis años después de impuesta la contribución. Nada de lo contenido en esta Ley se interpretará en el sentido de evitar que empiece sin tasación el procedimiento judicial para el cobro de la con-tribución, en cualquier momento antes del vencimiento del período dentro del cual la tasación pudiera ser hecha.
“ (d) Esta sección (1) no autorizará la imposición de una contri-bución o el cobro de la misma mediante embargo o procedimiento judicial si en el momento de promulgarse esta Ley dicha imposición, embargo o procedimiento fuere impedido por cualquier período de prescripción existente, o (2) no afectará cualquier imposición hecha, o embargo o procedimiento judicial comenzado antes de promulgada esta Ley.”
Pero nótese que las circunstancias de excepción del prin-cipio general, son claras y taxativas: “En el caso de una declaración falsa o fraudulenta con la intención de evadir la contribución, o en el caso de haber dejado de rendir la de-claración. . T en una demanda de la que se infiere indis-cutiblemente que la declaración fué rendida y la contribución pagada, conforme a la liquidación del Departamento de Hacienda, sería indispensable alegar la falsedad o la fraudu-lencia en tal declaración para autorizar el procedimiento. Y eso no se lia hecho en el presente caso.
La parte apelada cita la decisión de la Corte Suprema de los Estados Unidos en el caso New York & Albany Lighterage Company v. Bowers, 273 U. S. 346, y la confirmatoria en el caso Benjamín Russell v. United States, 278 U. S. 181. En este último se cita la sección 250 de la Revenue Act, 1918, *234que tiene gran parecido a las leyes que en este caso se invo-can, notándose qne en la qne comentamos se dice:
marzo 31, 1930
“Except in the case of false or fraudulent returns. . . ”
Nos creemos en el deber de copiar aqni nn párrafo de la decisión de qne tratamos (Russell v. United States) qne sos-tiene sabia doctrina. Es como signe:
“Si una tasación practicada antes de esa fecha cae dentro de los ámbitos de la sección 278, su efecto sería retroactivo; y en verdad produciría cambios radicales en el status de la reclamación presen-tada contra los peticionarios — prorrogaría por unos cinco años una responsabilidad que ya casi había expirado. El caso United States v. Magnolia Petroleum Company, 276 U. S. 160, declara: ‘No debe darse a los estatutos efecto retroactivo ni interpretárseles de forma que se varíe el status de las reclamaciones fijadas con arreglo a dis-posiciones anteriores, a menos que aparezca claramente el propósito del legislador de hacerlo así.’ No puede inferirse de la fraseología de la sección 278, ni de ninguna otra, un propósito, claro de cambiar el status de la reclamación presentada contra los peticionarios, tal como existía precisamente antes del 2 de junio de 1924. ’ ’
La excepción en cnanto a la prescripción fné bien resuelta por la corte de distrito. Y estaba bien planteada por la parte en excepción previa, ya qne de la misma demanda sur-gen con inevitable lógica los elementos necesarios para la excepción.
No es necesario considerar los demás señalamientos de error, ya qne éste por nosotros resuelto es suficiente para la confirmación de la sentencia.

Debe confirmarse la sentencia apelada.

EN RECONSIDERACION
San Juan, Puerto Rico,
El Juez Asociado Señor Texidor, emitió la opinión del tribunal.
Se nos pide reconsideremos nuestra sentencia de fecha S de diciembre de 1929, en el sentido de modificar la del inferior para que se permita a la parte demandante enmendar su demanda.
*235Este tribunal ba tendido constantemente a ejercitar su dis-creción en el sentido de permitir las enmiendas razonables o justificables, no arbitrariamente. El límite de tal discreción se baila en la razonabilidad de la enmienda, y en que las cir-cunstancias sean tales que los fines de la justicia se benefi-cien por la concesión. Esto no quiere significar que la dis-creción judicial pueda ejercitarse en forma que permita a un demandante molestar indefinidamente al demandado, o a éste prolongar el pleito innecesariamente.
En esta petición de reconsideración se alegan como moti-vos principales que el demandante, si pudiera enmendar, adu-ciría en la demanda enmendada, que las planillas de los de-mandados no demuestran el verdadero capital invertido, ni contienen la información necesaria para la distribución de las deducciones, ni ban establecido con verdad las deducciones, que los datos en ellas son inciertos, incorrectos y falsos; y que la demandada por medio de recursos y alzadas, impidió el ejercicio de la acción de cobro de contribuciones, basta 1924; que la demanda puede enmendarse en .el sentido de alegar que en el caso bubo una imposición de contribuciones desde la resolución de la Junta de Revisión e Igualamiento, y que la demandada ba sido requerida en muchas ocasiones para que pague la cantidad que abora se le cobra.
No es dudoso que casi todo lo que abora parece se quiere traer a la demanda enmendada pudo ser alegado antes. Pero ésta es materia que no habría de estorbar el ejercicio de la discreción.
Se ba invocado el caso Vellón v. Central Pasto Viejo, Inc., 37 D.P.R. 567, y de la decisión un párrafo que dice:
“Un sistema de procedimiento distinto se ha instaurado, y una de sus modalidades es la de la concesión de enmiendas a las alegacio-nes que se inspira en el deseo de que los pleitos se tramiten con toda corrección y a la vez en el de asegurar a las partes el propio fallo que demande la justicia. Y a los efectos de la prescripción, la jurispru-dencia se ha encargado de establecer que la demanda enmendada sus-tituye a la original, excepto en lo que se refiere a la presentación o *236iniciación del pleito para lo cual bay que atender a la demanda original. Sucesión Chavier v. Sucesión Giráldez, 15 D.P.R. 154, y casos citados en la opinión. Excepción hecha también del caso en que la enmienda introduzca una nueva o diferente causa de acción. (37 Corpus Juris 1074.) T aquí la enmienda versó sobre algo substan-cial, es cierto, pero no introdujo una nueva o diferente causa de ac-ción. Completó la propia acción desde un principio ejercitada.”
Y se nos invoca la doctrina en Fajardo Development Co. v. Sucesión Morfi, 17 D.P.R. 688, en cnanto a liberalidad en la concesión de enmiendas, y cuándo deben denegarse.
No creemos que, al conceder el derecho de enmendar, pueda este tribunal restringir el ejercicio de tal derecho.

La sentencia dictada en este caso debe modificarse en él sentido de permitir a la parte demandante que enmiende su demanda.